     Case 1:19-cr-00249-DAD-BAM Document 45 Filed 07/14/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHARLES J. LEE, #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   ASHLEY HILL
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 1:19-cr-00249-DAD-BAM
12                         Plaintiff,             STIPULATION TO MODIFY TERMS OF
                                                  PRETRIAL RELEASE; ORDER
13   vs.
                                                  JUDGE: Barbara A. McAuliffe
14   ASHLEY HILL,
15                         Defendant.
16
17          IT IS HEREBY STIPULATED by and between the parties hereto through their
18   respective counsel, that Ms. Hill’s order of release conditions be modified to add condition (7)(q)
19   to read as follows:
20          You must participate in the Better Choices court program and comply with all the
            rules and regulations of the program. You must remain in the program until
21          released by a pretrial services officer. In accordance with this condition, you must
            appear before the Honorable Erica P. Grosjean, telephonically on July 22, 2020 at
22          10:00 a.m. The call-in information will be provided to you by your pretrial
            services officer.
23
24          Ms. Hill is currently scheduled to complete her 90-day residential treatment at WestCare
25   and transition to the electronic monitoring component of her supervision on July 20, 2020. Ms.
26   Hill is desirous of continuing her progress and receiving any additional services available
27   through Pretrial Services. The government has no objection to the requested modification. All
28   others terms and conditions remain in full force and effect.
     Case 1:19-cr-00249-DAD-BAM Document 45 Filed 07/14/20 Page 2 of 2


 1                                                         Respectfully submitted,
 2                                                         McGREGOR SCOTT
                                                           United States Attorney
 3
 4   DATED: July 13, 2020                                   /s/ Justin J. Gilio
                                                           JUSTIN J. GILIO
 5                                                         Assistant United States Attorney
                                                           Attorney for Plaintiff
 6
 7
 8                                                         HEATHER E. WILLIAMS
                                                           Federal Defender
 9
10   DATED: July 13, 2020                                  /s/ Charles J. Lee
                                                           CHARLES J. LEE
11                                                         Assistant Federal Defender
                                                           Attorneys for Defendant
12                                                         ASHLEY HILL
13
14                                              ORDER
15          IT IS SO ORDERED that pretrial release condition (7)(q) be added to Ms. Hill’s order
16   of release as follows:
17          You must participate in the Better Choices court program and comply with all the
            rules and regulations of the program. You must remain in the program until
18          released by a pretrial services officer. In accordance with this condition, you must
            appear before the Honorable Erica P. Grosjean, telephonically on July 22, 2020 at
19          10:00 a.m. The call-in information will be provided to you by your pretrial
            services officer.
20
21          All other conditions remain in full force and effect.
22
23   IT IS SO ORDERED.
24
        Dated:     July 13, 2020                              /s/ Barbara   A. McAuliffe           _
25                                                     UNITED STATES MAGISTRATE JUDGE
26
27
28

      Hill: Stipulation and                          -2-
      Order to Modify Pretrial Release
